                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO


In re:

ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,                                         Case No. 18-13027-t11

Debtor.


                                  ENTRY OF APPEARANCE

         COMES NOW, Curtis and Lucero, and hereby enters appearance on behalf of Defendant

[J.W.] in the above-captioned matter.


                                                   Respectfully submitted,

                                                   Attorneys for Defendant J.W.


                                                   CURTIS           AND LUCERO
                                                   215 CENTRAL AVENUE NORTHWEST
                                                   THIRD FLOOR
                                                   ALBUQUERQUE, NM 87102
                                                   T 505-243-2808 F 505-242-0812
                                                   lisa@curtislawfirm.org
                                                   amalia@curtislawfirm.org
                                                   laura@curtislawfirm.org

                                                   Electronically signed
                                                   /s/ Laura R. Callanan
                                                   Lisa K. Curtis
                                                   Amalia S. Lucero
                                                   Laura R. Callanan




   Case 18-13027-t11      Doc 108       Filed 03/04/19   Entered 03/04/19 15:30:57 Page 1 of 2
                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of March, 2019, a true and correct copy of the foregoing
was filed electronically through the CM/ECF system, which caused all parties of record in this
matter who are registered with CM/ECF to be served by electronic mail as more fully reflected on
the Notice of Electronic Filing.

/s/ Laura R. Callanan, Esq.
Laura R. Callanan, Esq.




                                                  2
  Case 18-13027-t11        Doc 108      Filed 03/04/19     Entered 03/04/19 15:30:57 Page 2 of 2
